Notice of Allowability
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Claims 68-77, 79-88, 87, and 88 are pending in the instant application.

2.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 07/14/2022.

3.	The terminal disclaimers filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9051556, 9492511, and 10344270 have been reviewed and are accepted.  The terminal disclaimers have been recorded.  The previous rejection of the claims on the ground of nonstatutory obviousness-type double patenting have been withdrawn.

4.	The previous rejection of the claims have been withdrawn in view of the claim amendment and arguments dated 07/14/2022.


5.	Claims 68-77, 79-88, 87, and 88 are allowed.

6.	The prior art neither teaches nor suggests the claimed composition comprising purified recombinant iduronate-2-sulfatase(12S) having an amino acid sequence at least 90% identical to SEQ ID NO:l, wherein the purified recombinant 128 comprises at least 70% conversion of the cvsteine residue correspondine to Cvs59 of SEQ ID NO:1 to Cα-formylglvcine (FGly), wherein the purified recombinant I2S comprises on average at least 16 sialic acids per molecule; and wherein the purified recombinant 12S has specific activity of at least 20 U/mg as determined by an in vitro 4-MUF-SO4 to 4-MUF conversion assay

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652